EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul J. Lee (Reg. No. 69,375) on 8/18/2021.




1.	(Currently Amended) A playback device configured to perform adaptive bitrate streaming of media including a set of alternative streams of video data, comprising:
memory including a video decoder application;
a processor, where the video decoder application configures the processor to:
select a download stream from a set of alternative streams of video data, where the alternative streams of video data are encoded at different maximum bitrates;
adaptively portions 
receive the requested portions of video data from the alternative streams of video data;
save [[the]] received portions of video data from the download stream to memory
decode the received portions of video data from the alternative streams; and
for received portions of video data not from the download stream, separately download and save [[the]] a corresponding portion of video data from the download stream to memory after streaming of video data from the alternative streams of video data has ceased

2.	(Canceled) 

3.	(Canceled) 

4.	(Original) The playback device of claim 1, wherein the video decoder application configures the processor to select multiple download streams of video data from the set of alternative streams of video data.

5.	(Original) The playback device of claim 1, wherein the media further includes a set of additional streams of data and where the video decoder application further configures the processor to select at least one additional download stream from the set of additional streams of data.



7.	(Currently Amended) The playback device of claim 5, wherein the video decoder application configures the processor to separately download data from a selected additional stream of data.

8.	(Currently Amended) The playback device of claim [[1]]5, wherein the additional streams of data are from the group consisting of an alternative audio stream, a subtitle stream, a trick play stream, and an additional alternative video stream.

9.	(Original) The playback device of claim 1, wherein the video decoder application further configures the processor to multiplex the download stream into a container file.

10.	(Original) The playback device of claim 9, wherein the container file is in the Extensible Binary Meta Language file format.

11.	(Original) The playback device of claim 9, wherein the container file is a Matroska container file.


request header information and index information; and
	generate header and index information for the container file using information including the requested header and index information.

13.	(Original) The playback device of claim 12, wherein:
the video data in the download stream is encrypted; and
the video decoder application further configures the processor to include cryptographic information in the header of the container file that enables playback of the encrypted video data.

14.	(Original) The playback device of claim 13, wherein the cryptographic information is unique to the playback device.

15.	(Original) The playback device of claim 13, wherein the cryptographic information is unique to a specific user.







a media server, where the media server stores media including a set of alternative streams of video data;
a playback device in communication with the media server, where the playback device is configured to:
request media from the media server;
select a download stream from a set of alternative streams of video data, where the alternative streams of video data are encoded at different maximum bitrates;
adaptively portions 
receive the requested portions of video data from the alternative streams of video data;
save [[the]] received portions of video data from the download stream to memory
decode the received portions of video data from the alternative streams using a video decoder; and
for received portions of video data not from the download stream, separately download and save [[the]] a corresponding portion of video data from the download stream to memory after streaming of video data from the alternative streams of video data has ceased 


18.	(Original) The adaptive streaming system of claim 16, wherein the playback device is configured to separately download and save the corresponding portion of video data from at least one peer playback device via a peer-to-peer network.

19.	(Currently Amended) A method of performing adaptive bitrate streaming of media using a playback device, comprising:
selecting a download stream from a set of alternative streams of video data using a playback device, where the alternative streams of video data are encoded at different maximum bitrates;
adaptively portions 
receiving the requested portions of video data from the alternative streams of video data using the playback device;
decoding the received portions of video data from the alternative streams using the playback device;
saving [[the]] received portions of video data from the download stream to memory using the playback device
for received portions of video data not from the download stream, separately downloading and saving [[the]] a corresponding portion of video data from the download stream to memory using the playback device after streaming of video data from the alternative streams of video data has ceased

20.	(Canceled) 














Allowable Subject Matter


Claims 1, 4-19 are allowed.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to disclose “a method of performing adaptive bitrate streaming by a playback device wherein a download stream is selected from a set of alternative video streams of video data, the alternative streams being encoded in different maximum bitrates and adaptively requesting portions of video data from alternative video stream based on measured network conditions, wherein the downloaded data is save to memory and decoded by the playback device, wherin for received portions of video data not from the download stream, separately downloading and saving a corresponding portion of video data to memory after the streaming of the video data from the alternative streams of video data has ceased”  in combination with the other limitations taken as a whole as recited in all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423